Citation Nr: 1409758	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  12-17 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sonnet Gorham, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran testified before the undersigned in September 2012.  A copy of the hearing transcript is associated with the claims file. 

The Veteran's claim for PTSD has been recharacterized as reflected on the title page to ensure that all potential psychiatric diagnoses are considered.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD is related to stressful events he experienced as an Army wireman in Vietnam.

2.  The Veteran's anxiety disorder is causally related to his active military service.

3.  The Veteran's tinnitus is causally related to his active military service.

CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disorder, diagnosed as PTSD and anxiety disorder, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Acquired Psychiatric Disorder

The Veteran asserts that his current psychiatric disorder is the result of multiple stressors while serving in Vietnam as a wireman.  He has consistently described several traumatic events that he experienced while monitoring a 70-mile stretch of road, including multiple encounters with the enemy and witnessing a fellow soldier get shot in the knee.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  In order to establish service connection for the claimed disorder, generally there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f) (2013).
Service records reflect that the Veteran served as a wireman with the 199th Infantry Brigade in Vietnam from June 1969 to February 1970.  His statements regarding the types of events that occurred during his Vietnam service, which he is competent to report, have been consistent throughout the appeal period and are consistent with his duty assignment.  38 U.S.C.A. § 1154(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(a)(2) (2013).  Furthermore, the Veteran has provided copies of letters he wrote to family members during service, which provide further supporting evidence of his claimed in-service stressors.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board concludes that the third element of 38 C.F.R. § 3.304(f) has been met. 

The key inquiries in this case are whether the Veteran has a diagnosis of PTSD and, if so, whether that diagnosis is etiologically related to the in-service stressors.

The May 2012 VA examiner acknowledged that the Veteran reported some PTSD symptoms, but found that he did not report symptoms that warranted a formal PTSD diagnosis based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria.  Specifically, the examiner indicated that the Veteran did not report persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness (Criterion C).  To the contrary, the July 2012 examination report of L.H., L.C.S.W., reflects a current diagnosis of PTSD based on DSM-IV criteria, and endorses the presence of three elements of Criterion C, namely: avoidance of significant events, feeling detachment from others, and a sense of a foreshortened future.  Notably, the VA examiner and L.H. both indicate that the Veteran's symptoms of PTSD are related to his military traumas as a wireman.

Given the mixture of favorable and unfavorable medical opinions on the question of whether the Veteran has a PTSD diagnosis pursuant to DSM-IV and the favorable opinions that the Veteran's symptoms and diagnosis of PTSD are related to his credible military stressors, the Board finds that this is a situation where the benefit of the doubt rule applies.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); 
38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, affording the Veteran the benefit of the doubt, service connection for an acquired psychiatric disorder, diagnosed as PTSD, is warranted.
Furthermore, the May 2012 VA examiner has diagnosed the Veteran with anxiety disorder, and has related that diagnosis to the above-described service events.  As there is no evidence to the contrary, service connection for an acquired psychiatric disorder, diagnosed as anxiety disorder, is also warranted.  See Hickson, supra.

Tinnitus

The March 2010 VA examination report diagnoses the Veteran with tinnitus.  Moreover, the Board finds no reason to question the veracity of the Veteran's competent and credible report of in-service exposure to acoustic trauma from helicopter and weapons noise.  

Regarding the final element of service connection, nexus, the March 2010 VA examiner indicated that it was less likely as not that the Veteran's tinnitus was due to in-service acoustic trauma.  However, this opinion is of no probative value, as it is premised on the lack of documented tinnitus during active service.  See 38 C.F.R. § 3.303(d) (service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service).  Furthermore, the Veteran has competently and credibly indicated that his tinnitus has been present since he sustained acoustic trauma during active duty.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Absent any competent evidence to the contrary, service connection for tinnitus is warranted.  See Hickson, supra.


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as PTSD and anxiety disorder, is granted.

Service connection for tinnitus is granted.

REMAND

The March 2010 VA examination report is inadequate for rating purposes, as the VA examiner's unfavorable opinion is based on the normal hearing sensitivity findings noted at service entrance and exit.  38 C.F.R. § 3.303(d) (2013).  An addendum opinion is therefore required.  

Accordingly, this remaining issue is REMANDED for the following action:

1.  Request a records review and medical opinion from an examiner other than the examiner who completed the March 2010 examination.  The examiner should be requested to review the claims file, including the March 2010 examination report and any relevant records contained in the Virtual VA and/or VBMS eFolders.

For purposes of this request, the examiner should accept as true the Veteran's statements to the effect that he experienced noise exposure during service from helicopter and weapons noise without hearing protection. 

The examiner should specifically address the following:

Is it at least as likely as not (50 percent probability or greater) that bilateral hearing loss is related to any incident of military service, including claimed in-service noise exposure? 

A report of the clarifying opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  In providing a rationale, the examiner must not rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service.  Such an opinion will not be considered adequate for rating purposes. 

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


